REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed lens array mirror specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the surface of the protrusion portion is arranged at an angle at which the unnecessary light incident on the protrusion portion is guided to a position deviating from the opening such that the opening (i) allows transmission of the effective light that exits through the exit surface and (ii) blocks transmission of the unnecessary light that exits through the exit surface”.
 	Regarding independent claim 14 (and its dependents), the prior art does not disclose the claimed lens array mirror specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the first surface and the second surface have a shape and are angled such that unnecessary light incident on the protrusion portion through the first surface is refracted from the second surface to exit from the protrusion portion, the unnecessary light exiting through the second surface is incident on and refracted from the second reflection surface, the unnecessary light refracted from the second reflection surface is refracted to exit through the second lens surface, and the unnecessary light exiting through the second lens surface is guided to a position deviating from an opening that allows transmission of the effective light exiting through the second lens surface”.
.
 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
The information disclosure statement (IDS) submitted on 9/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 9/12/2019 have been accepted by the examiner. 
 	Iwamatsu (20130141766) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872